[Cite as DiDonato v. DiDonato, 2016-Ohio-3129.]


                                      COURT OF APPEALS
                                 TUSCARAWAS COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



STEPHEN J. DiDONATO                                  JUDGES:
                                                     Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                           Hon. John W. Wise, J.
                                                     Hon. Patricia A. Delaney, J.
-vs-
                                                     Case No. 2015 AP 09 0055
CHRISTINA DiDONATO

        Defendant-Appellant                          OPINION




CHARACTER OF PROCEEDING:                          Civil Appeal from the Court of Common
                                                  Pleas, Case No. 2013 TC 07 0288


JUDGMENT:                                         Affirmed



DATE OF JUDGMENT ENTRY:                           May 23, 2016



APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

DEBORAH GREENHAM                                  MICHAEL A. HUTH
Post Office Box 711                               Post Office Box 17
New Philadelphia, Ohio 44663                      Bolivar, Ohio 44612
Tuscarawas County, Case No. 2015 AP 09 0055                                              2

Wise, J.

      {¶1}   Appellant Christina Huth DiDonato appeals from the decision of the Court

of Common Pleas, Tuscarawas County, finding her in contempt of court upon a post-

decree motion to show cause filed by Appellee Stephen DiDonato, her former spouse.

The relevant facts leading to this appeal are as follows.

      {¶2}   Appellant Christina Huth DiDonato and Appellee Stephen DiDonato were

married in September 2001 in Florida. They are the parents of two minor children: D.D.,

born in 2004, and P.D., in 2007.

      {¶3}   On July 2, 2013, Appellee Stephen filed a complaint for divorce. Appellant

filed an answer and counterclaim on July 19, 2013. Via a magistrate’s order on August

8, 2013, Appellant Christina was named the temporary residential parent and legal

custodian of D.D. and P.D.

      {¶4}   On April 8, 2014, the parties were granted a divorce pursuant to an agreed

entry. Appellant Christina was designated the sole residential parent and legal custodian

of the two children, subject to visitation and parenting rights of Appellee Stephen. The

agreed entry also specifically provided, inter alia, that “the parties agree that they will

discuss and cooperate on matters relating to the children's welfare, health and education,

and each party will encourage the child to respect, honor, and love the other party.”

      {¶5}   However, just one month later, on May 7, 2014, appellee filed a motion to

modify parental rights and responsibilities, requesting that he be named the residential

and legal custodian of D.D and P.D. based upon a change in circumstances. On May

23, 2014, the magistrate issued an interim order ordering no texting between the parents
Tuscarawas County, Case No. 2015 AP 09 0055                                               3


and ordering any non-emergency contact to be conducted through the court's “Family

Wizard” communication system.

      {¶6}   The parties thereafter filed numerous motions, including appellee's motion

for designation of a public place for exchange of the children, appellant's motion for right

of first refusal to watch the children, and appellee's motion for an immediate oral hearing.

      {¶7}   On July 18, 2014, following a hearing, the magistrate entered an interim

order stating that both parties could not contact the other party's childcare provider

unless there is an emergency and finding there is no right of first refusal for child care.

Appellant subsequently filed a motion to set aside said magistrate's order.

      {¶8}   On August 15, 2014, the magistrate issued an order directing the continued

parental exchange of the children between the parties at the Marathon Station in

Strasburg and ordering appellant to deliver the children to the New Philadelphia Burger

King for football practice or games. The magistrate further ordered appellee to give

appellant, through the Family Wizard system, the names and numbers of the childcare

providers. She also stated appellant was not to contact said providers except in an

emergency. Finally, the magistrate ordered that neither party should make any medical

appointments that would occur during the other party's parenting time.

      {¶9}   On August 19, 2014, appellee filed an “ex parte emergency motion”

regarding schooling for D.D. and P.D. Specifically, appellee sought an emergency order

for the children to remain in the New Philadelphia school system rather than transfer to

the Tuscarawas Valley school system. After conducting a phone conference with both

attorneys and the guardian ad litem, the magistrate issued an order on August 19, 2014
Tuscarawas County, Case No. 2015 AP 09 0055                                            4


ordering the children to remain in New Philadelphia schools. The magistrate further set

this issue for a full hearing on August 25, 2014.

      {¶10} On August 22, 2014, appellant filed an emergency motion for stay and

objection to the ex parte decision. The magistrate denied appellant's motion for an

emergency stay on August 25, 2014. The magistrate then conducted a full hearing over

the course of August 25, 26, 27, and September 4, 2014.

      {¶11} In an order issued September 17, 2014, the magistrate found appellant had

admitted she unilaterally made the decision regarding school transfer, despite the prior

agreed divorce entry requiring the parties to “discuss” and “cooperate” concerning the

children's education. The magistrate ultimately ordered the children to remain in the New

Philadelphia schools pending resolution of appellee’s motion to modify parental rights.

Appellant filed a motion to set aside the September 17, 2014 order; however, she later

withdrew the motion.

      {¶12} Beginning in October 2014, the magistrate held a hearing on appellee's

motion to modify parental rights. The hearing continued to several dates in November

and concluded on December 9, 2014.

      {¶13} On February 13, 2015, following several hearings, the magistrate issued a

decision, with forty-one findings of fact. The magistrate, among other things, determined

appellee's home should be the residential home for school purposes, and that he should

make all educational decisions for the children.

      {¶14} The magistrate issued a clarification of her February 13th rulings on

February 19, 2015. The magistrate therein stated each parent shall be the residential

parent for the week the children are with them; appellee would be the custodial parent
Tuscarawas County, Case No. 2015 AP 09 0055                                               5


for school purposes; and appellant would not be the custodial parent for medical

purposes.

      {¶15} Appellant and appellee each filed objections to said magistrate's decision.

In addition, on July 10, 2015, appellant filed supplemental objections to the following

magistrate's decisions: February 13, 2015, August 19, 2014, and September 17, 2014.

      {¶16} On April 28, 2015, appellant’s former counsel withdrew from representation,

and appellant’s present counsel thereupon entered a notice of appearance.

      {¶17} The trial court issued a decision on the parties' objections on July 22, 2015.

The trial court also vacated the magistrate's February 19, 2015 “clarification” order. The

trial court also found appellant's objections to the August 19, 2014 and September 17,

2014 magistrate's orders were untimely. It further found appellant’s constitutional rights

had not been violated and it rejected appellant’s claim regarding hearsay evidence. The

trial court also modified several of the magistrate's findings of fact and conclusions of

law. Based upon the findings of fact and conclusions of law, the trial court granted

appellee's motion to modify and named appellee as residential parent and legal

custodian of the children. The trial court further found appellee should make all

educational and medical decisions for the children.

      {¶18} Additional proceedings took place in July, August, and September 2015, the

details of which we need not recite for purposes of this appeal.

      {¶19} Appellant appealed to this Court regarding the July 22, 2015 decision to

change residential parent status to appellee, as well as a clarification entry issued by the

trial court on September 2, 2015. She raised five assigned errors, including the claim

that the trial court had erred in finding a change of circumstances pursuant to R.C.
Tuscarawas County, Case No. 2015 AP 09 0055                                               6

3109.04(E). On April 11, 2016, we affirmed the trial court’s decisions. See DiDonato v.

DiDonato, 5th Dist. Tuscarawas No. 2015 AP 07 0042, 2016-Ohio-1511.

      {¶20} In the meantime, on March 12, 2015, appellee had filed a motion for

contempt regarding inter alia the public exchange of the children and the doctor's

appointments of the children. A partial hearing took place on April 23, 2015, with

appellant being represented by her former counsel. Appellant’s present counsel

appeared for the next hearing on May 8, 2015, without her client, presented no witnesses

or evidence, and declined to cross-examine appellee, stating she was not prepared to

participate. A magistrate's decision was issued on May 12, 2015, finding appellant in

contempt “for refusing to meet in Strasburg to exchange the children, for making a

doctor’s appointment during [appellee’s] time with the children, for contacting [appellee’s]

child care provider and for texting [appellee] for non-emergencies (snow days).”

Magistrate’s Decision at 5.

      {¶21} Appellant objected to the decision on May 28, 2015.

      {¶22} On September 2, 2015, the trial court adopted the May 28, 2015

magistrate's decision with some modification. However, the above contempt findings

were approved, except as to the grounds of texting by appellant. Appellant was

sentenced to sixty days in jail, suspended upon compliance with certain purge

provisions, including payment of a portion of attorney fees and litigation costs.

      {¶23} Appellant filed a notice of appeal on September 25, 2015. She herein raises

the following four Assignments of Error:

      {¶24} “I.   THE COURT OF COMMON PLEAS ERRED AND ABUSED ITS

DISCRETION WHEN IT FOUND APPELLANT, CHRISTINA DIDONATO[,] IN
Tuscarawas County, Case No. 2015 AP 09 0055                                            7


CONTEMPT ‘FOR REFUSING TO MEET IN STRASBURG TO EXCHANGE THE

CHILDREN.’

      {¶25} “II.   THE COURT OF COMMON PLEAS VIOLATED CHRISTINA

DIDONATO'S FUNDAMENTAL RIGHTS AS A CUSTODIAL PARENT, WHEN IT

FOUND APPELLANT, CHRISTINA DIDONATO[,] IN CONTEMPT ‘FOR REFUSING TO

MEET IN STRASBURG TO EXCHANGE THE CHILDREN.’

      {¶26} “III. THE COURT OF COMMON PLEAS ERRED AND ABUSED ITS

DISCRETION WHEN IT FOUND APPELLANT, CHRISTINA DIDONATO[,] IN

CONTEMPT ‘FOR MAKING A DOCTOR'S APPOINTMENT DURING STEPHEN

DIDONATO'S TIME WITH THE CHILDREN.’

      {¶27} “IV. THE COURT OF COMMON PLEAS ERRED AND ABUSED ITS

DISCRETION WHEN IT FOUND APPELLANT, CHRISTINA DIDONATO[,] IN

CONTEMPT FOR ‘CONTACTING STEPHEN DIDONATO'S CHILDCARE PROVIDER.’”

                                              I.

      {¶28} In her First Assignment of Error, appellant contends the trial court erred in

finding her in contempt for refusing to follow court orders regarding parental exchanges

in Strasburg, Ohio. We disagree.

      {¶29} “The purpose of contempt proceedings is to secure the dignity of the courts

and the uninterrupted and unimpeded administration of justice.” Windham Bank v.

Tomaszczyk (1971), 27 Ohio St. 2d 55, 271 N.E.2d 815, paragraph two of the syllabus.

Our standard of review regarding a finding of contempt is limited to a determination of

whether the trial court abused its discretion. Wadian v. Wadian, 5th Dist. Stark No.

2007CA00125, 2008-Ohio-5009, ¶ 12, citing In re Mittas, 5th Dist. Stark No.1994 CA
Tuscarawas County, Case No. 2015 AP 09 0055                                                   8


00053, 1994 WL 477799. Interference with visitation is typically redressed in family

courts via civil contempt. See, e.g., Montgomery v. Montgomery, 4th Dist. Scioto Nos.

03CA2923, 03CA2925, 2004–Ohio–6926, ¶ 13, citing Mascorro v. Mascorro, 2nd Dist.

Montgomery No. 17945, 2000 WL 731751. “A finding of civil contempt does not require

proof of purposeful, willing, or intentional violation of a trial court's prior order.” Townsend

v. Townsend, 4th Dist. Lawrence No. 08CA9, 2008–Ohio–6701, ¶ 27, citing Pugh v. Pugh

(1984), 15 Ohio St. 3d 136, 140, 472 N.E.2d 1085.

      {¶30} In the case sub judice, the record indicates further contention arose

between the parties when appellant and/or appellee attempted to coordinate visitation

and child activity times on their own, over and above the court-ordered schedule. This

included times for D.D. and P.D. to play baseball and for P.D. to attend CCD classes

arranged by appellee at the Immaculate Conception Catholic Church in Dennison, Ohio.

Appellant began insisting that the exchange point in such instances be in Bolivar, Ohio,

not Strasburg.

      {¶31} The key language of the August 15, 2014 magistrate’s order is simply as

follows: “As the parties have been using the Marathon Station in Strasburg, it is Ordered

that they continue to use that as the exchange place.” (Emphasis in original). But

appellant presently maintains she thought the magistrate’s order of August 15, 2014

meant that only exchanges for court-ordered visitation were to be in Strasburg. However,

we note the above-quoted language is placed under a section of the five-page order with

the generic heading “Public Exchange of the Children.” We also note the magistrate, in

subsequently interpreting her orders, merely stated she could "accept that maybe that

would've been interrupted [sic] in two different ways." Tr. at 53. As appellee correctly
Tuscarawas County, Case No. 2015 AP 09 0055                                              9


responds, nowhere does the August 15, 2014 magistrate’s order state the Strasburg

Marathon exchange locale is limited to court-ordered visitation purposes only.

      {¶32} “As an appellate court, we must be cognizant that a domestic relations court

is often tasked with providing a forum for peaceable redress of disputes in the complex

realm of post-decree litigation ***.” Murphy v. Murphy, 5th Dist. Tuscarawas No. 2014

AP 01 0002, 2014-Ohio-4020, ¶ 32. The authority and proper functioning of the court is

the primary interest involved in a contempt proceeding and, as such, great reliance

should be placed upon the discretion of the trial judge. Rooney v. Rooney, 5th Dist. Stark

No. 2014CA00165, 2015-Ohio-1852, ¶ 15 (additional citations omitted).

      {¶33} Under the circumstances presented, we hold the trial court could have

properly found, within its discretion, that appellant’s actions involving the exchange of

the children constituted a form of disrespect or obstruction toward the court's functioning

so as to warrant a contempt finding. See Windham Bank, supra, paragraph one of the

syllabus.

      {¶34} Appellant additionally contends that the contempt finding against her should

have been barred because of appellee’s “unclean hands.” The doctrine of clean hands

is based on the maxim of equity that provides “he who comes into equity must come with

clean hands.” Seminatore v. Climaco, Climaco, Lefkowitz & Garofoli Co., L.P.A.,

Cuyahoga App.No. 81568, 2003–Ohio–3945, ¶ 26, citing Marinaro v. Major Indoor

Soccer League (1991), 81 Ohio App. 3d 42, 45, 610 N.E.2d 450. The application of the

doctrine is at the discretion of the trial court. See Slyh v. Slyh (1955), 72 Ohio Law. Abs.
537, 135 N.E.2d 675.
Tuscarawas County, Case No. 2015 AP 09 0055                                              10


      {¶35} In essence, appellant urges that because appellee unilaterally signed up

both boys to play little league baseball and enrolled P.D. in CCD classes, he violated the

requirement of discussion and cooperation as set forth in the divorce decree, and he

should not benefit from a contempt finding against her. However, in order to prevail on

this point, appellant must show that appellee’s conduct “constitute[d] reprehensible,

grossly inequitable, or unconscionable conduct, rather than mere negligence, ignorance,

or inappropriateness.” See Wiley v. Wiley, 3d Dist. No. 9-06-34, 2007-Ohio-6423, at ¶

15.

      {¶36} While we do not seek to condone appellee’s allegedly unilateral decisions

in involving the children in extracurricular activities, upon review we are unpersuaded

that the trial court’s decision to refrain from reliance on the clean hands doctrine on this

issue constituted an abuse of discretion in this instance.

      {¶37} Appellant's First Assignment of Error is therefore overruled.

                                                II.

      {¶38} In her Second Assignment of Error, appellant contends she was deprived

of her fundamental rights as a parent when the trial court found her in contempt for

refusing to follow court orders regarding parental exchanges in Strasburg. We disagree.

      {¶39} A parent has a fundamental liberty interest in the care, custody, and

management of his or her child. See In re Gower/Evans Children, 5th Dist. Tuscarawas

No. 06AP060034, 2006–Ohio–5676, ¶ 28, citing Santosky v. Kramer (1982), 455 U.S.
745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599. However, “‘it is plain that the natural rights of

a parent are not absolute, but are always subject to the ultimate welfare of the child,

which is the polestar or controlling principle to be observed.’” In re Cunningham, 59 Ohio
Tuscarawas County, Case No. 2015 AP 09 0055                                              11

St.2d 100, 106, 391 N.E.2d 1034 (1979), quoting In re R.J.C. (Fla.App. 1974), 300 So. 2d
54, 58.

      {¶40} Appellant appears to make the unfounded argument that the contempt

finding was a violation of due process of law for want of a “best interest” analysis by the

trial court under R.C. 3019.04. See Appellant’s Brief at 25. We thus surmise she is

attempting a back-door challenge to the trial court’s prior decision to establish appellee-

father as the custodial parent of D.P. and P.P., a decision which is not the subject of this

appeal. Appellant’s obfuscation of the issues notwithstanding, we emphasize that the

basic purpose of civil contempt proceedings is to compel compliance with a court's order.

See Natl. Equity Title Agency, Inc. v. Rivera (2001), 147 Ohio App. 3d 246, 252, 770
N.E.2d 76.

      {¶41} Upon review, we hold appellant's fundamental rights under the Fourteenth

Amendment were not implicated by the trial court’s contempt finding.

      {¶42} Appellant's Second Assignment of Error is overruled.

                                               III.

      {¶43} In her Third Assignment of Error, appellant contends the trial court erred in

finding her in contempt for scheduling a medical appointment for the children during

appellee’s parenting time. We disagree.

      {¶44} The incident at issue is appellant’s scheduling of an appointment with a

doctor in Cleveland at 11:00 AM on Friday, February 20, 2015, one of appellee’s

parenting days prior to the order of July 22, 2015 changing custody. This was done by

appellant despite language in the August 15, 2014 magistrate’s order forbidding each
Tuscarawas County, Case No. 2015 AP 09 0055                                                 12


    party from scheduling such appointments to occur “during the other party’s possession

    of the children.”

          {¶45} Appellant seeks to justify her actions in setting the appointment on the

    theory that appellee was not supposed to have had “possession” of the children on

    February 20, 2015, because it was a scheduled school day.1 However, “[p]ossession is

    commonly understood as the ‘right under which one may exercise control over

    something.’ ” Ferreri v. Ferreri, 11th Dist. Trumbull No. 2013-T-0006, 2013-Ohio-4314,

    ¶ 34, quoting Black's Law Dictionary 1201 (8th Ed. 2004). We find the physical presence

    of the children in their school (albeit disrupted in this instance by a snow day) would not

    have altered the legal status of appellee during his former court-ordered period of

    parenting time under these circumstances, and the trial court therefore did not abuse its

    discretion in its contempt finding against appellant as to making the medical

    appointment.

          {¶46} Appellant’s Third Assignment of Error is overruled.

                                                   IV.

          {¶47} In her Fourth Assignment of Error, appellant maintains the trial court erred

    in finding her in contempt for attempting to contact appellee’s child care provider in a

    non-emergency event without consent, in contravention of prior orders of the court. We

    disagree.




1  In actuality, the day in question turned out to be a “snow day,” meaning the children
were not in school. It also appears appellee initially agreed to let appellant take the
children to the appointment, but appellant then demanded that he leave work early to pick
them up at the doctor’s office. See Tr. at 64-65.
Tuscarawas County, Case No. 2015 AP 09 0055                                              13


      {¶48} The record before us reveals appellee testified that appellant informed him

through text messages that she would be contacting his childcare provider. See Tr. at

45-46, 68, 76-77. He also told the court that appellant engaged in contact by physically

taking the children to his childcare provider's home. Tr. at 46-47, 77. At the hearing on

the issue, appellant provided no direct testimonial response to these allegations, as she

did not appear for the second hearing date and her present attorney notified the court at

that time that she had had limited time to prepare. It is well-established that the trier of

fact is in a far better position to observe the witnesses' demeanor and weigh their

credibility. See, e.g., Taralla v. Taralla, Tuscarawas App. No. 2005 AP 02 0018, 2005-

Ohio-6767, ¶ 31, citing State v. DeHass (1967), 10 Ohio St. 2d 230, 227 N.E.2d 212.

      {¶49} Appellant’s Fourth Assignment of Error is therefore overruled.

      {¶50} For the foregoing reasons, the judgment of the Court of Common Pleas,

Tuscarawas County, Ohio, is hereby affirmed.


By: Wise, J.

Gwin, P. J., and

Delaney, J., concur.

JWW/d 0427